                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FISTON NGOY,                                          :       No. 3:18cv1584
                       Petitioner                     :
                                                      :       (Judge Munley)
        v.                                            :
                                                      : (Magistrate Judge Arbuckle)
CLAIR DOLL, et al.,                                   :
                       Respondents                    :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Magistrate Judge William Arbuckle’s

report and recommendation (hereinafter “R&R”) which proposes granting

Petitioner Fiston Ngoy’s habeas corpus petition to the extent that the petitioner

requests an individualized bond hearing. In light of circumstances that have

arisen since the filing of the Magistrate Judge Arbuckle’s R&R, for the reasons

set forth below, we will decline to adopt the magistrate judge’s R&R, and dismiss

the petitioner’s habeas corpus petition as moot.

Background

       Petitioner Fiston Ngoy is a native of the Democratic Republic of Congo who

entered the United States on a student visa on December 31, 2012. (Doc. 11,

R&R at 2). He overstayed his visa and has had multiple arrests and two

misdemeanor convictions, one for controlled substances and one for sexual

abuse. (Id.) He has been held in immigration detention since January 14, 2018.
(Id.) He applied for withholding of removal but was determined to be ineligible

due to his sex offense conviction.

      On August 9, 2019, the petitioner filed the instant habeas corpus petition

seeking an immediate bond hearing. (Id. at 1). At that time, the petitioner was

being detained pursuant to 8 U.S.C. § 1226(c), which mandates detention during

the pendency of removal proceedings for noncitizens with certain criminal

convictions. The petitioner had an appeal lodged with the Board of Immigration

Appeals, however, challenging the Immigration Law Judge’s decision that his

misdemeanor sex offense was a “serious crime,” and that because of that

conviction, he was not eligible for withholding from removal under the Convention

Against Torture. (Id.)

      On February 3, 2019, the petitioner’s counsel filed a letter with the court

informing the court that the Board of Immigration Appeals reversed the decision

of the Immigration Law Judge. (Id. at 2). The Board of Immigration Appeals

found that the petitioner’s misdemeanor sex offense was not a “serious crime”

that made him ineligible for withholding from removal. (Id.) The Board of

Immigration Appeals remanded the petitioner’s application for withholding from

removal for a new hearing. (Id.)

      On February 15, 2019, while petitioner was waiting for the new hearing on

his application for withholding from removal, Magistrate Judge Arbuckle issued

                                         2
his R&R. Magistrate Judge Arbuckle reviewed the petitioner’s detention under 8

U.S.C. § 1226(c) and recommended that the petitioner be afforded an

individualized bond hearing to determine whether continued detention was

necessary. The government objected to the report and recommendation, (Doc.

12), and the petitioner, through counsel, responded, (Doc. 14), to those

objections.

      The parties have since filed supplemental briefs, informing the court that on

March 26, 2019, on remand, the Immigration Law Judge granted the petitioner’s

application for withholding of removal pursuant to 8 U.S.C. § 1231(b)(3). (Docs.

16, 17). The Department of Homeland Security did not appeal this decision, so

the decision became final on April 25, 2019. The parties agree that the petitioner

is now being detained pursuant to 8 U.S.C. § 1231(a)(2), which provides for

detention of noncitizens with certain criminal convictions during a ninety-day

removal period. During this time period, the petitioner may now be removed to

any other nation but the Democratic Republic of Congo. The parties further

appear to agree that the ninety-day period of removal for the petitioner

commenced on March 29, 2019 and expires on June 24, 2019.

Jurisdiction

      Because this case is brought under 28 U.S.C. § 2241, the court has

jurisdiction pursuant to 28 U.S.C. § 1331. (“The district courts shall have original

                                          3
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”).

Legal Standard

      In disposing of objections to a magistrate judge’s R&R, the district court

must make a de novo determination of those portions of the report against which

objections are made. 28 U.S.C. § 636(b)(1)(c); see also Sullivan v. Cuyler, 723

F.2d 1077, 1085 (3d Cir. 1983). The court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.

Henderson v. Carlson, 812 F.2d 874, 877 (3d Cir. 1987). The district court judge

may also receive further evidence or recommit the matter to the magistrate judge

with instructions. Id.

      Absent objection to the report and recommendation, a district court should

still "afford some level of review to dispositive legal issues raised by the report."

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).The law describes this

level of review as "reasoned consideration." Id. Absent a clear error on the face

of the record or a manifest of injustice, we may adopt the recommendation by the

magistrate judge. FED. R. CIV. P. 72(b) 1983 Advisory Committee Notes; see also

28 U.S.C. § 636(b)(1); Sullivan, 723 F.2d at 1085.

      The petitioner brings this action pursuant to 28 U.S.C. § 2241, which

provides that a prisoner may be extended the writ of habeas corpus if “[h]e is in

                                            4
custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2241(c)(3). That statute also provides this court with jurisdiction to

hear immigration cases of this type. Zadvydas v. Davis, 533 U.S. 678, 688 (2001)

(finding that § 2241 habeas corpus proceedings remain available as a forum for

statutory and constitutional challenges to removal period detention.). The

petitioner’s original complaint in his petition was that he was being held in

detention for an unreasonable period of time during the pendency of his removal

proceedings from the United States.

Discussion

      Because the petitioner has switched from pre-final order detention status to

post-final order detention status, the government argues that the petitioner’s

habeas corpus petition, which was filed while he was being detained pursuant to

8 U.S.C. § 1226(c) is now moot. After careful consideration, we agree with the

government.

      In Ufele v. Holder, 473 F. App’x 144 (3d Cir. 2012), the Third Circuit

addressed this very issue. In Ufele, the petitioner had also been detained

pursuant to 8 U.S.C. § 1224 at the time he filed his petition for a writ of habeas

corpus. Like the instant petitioner, Ufele had argued, among other things, that his

immigration detention violated his due process rights. While his habeas corpus

petition was pending, and Immigration Law judge denied Ufele’s request for a

                                          5
change in custody status. The Immigration Law Judge’s decision was made final,

and Ufele’s detention switched from 8 U.S.C. § 1226 to 8 U.S.C. § 1331. The

Third Circuit Court of Appeals affirmed the district court’s dismissal of Ufele’s

habeas corpus petition as moot, noting that:

      [I]nsofar as Ufele challenges the lawfulness of his detention pursuant
      to § 1226(c), and he is no longer in custody pursuant to that statute,
      his appeal is moot and must be dismissed for lack of jurisdiction.
      Article III of the Constitution states that ‘federal courts may adjudicate
      only actual, ongoing cases or controversies.’ Lewis v. Continental
      Bank Corp., 494 U.S. 472, 477, 110 S.Ct. 1249, 108 L.Ed.2d 400
      (1990). Here, the injury alleged is an unreasonably long pre-final
      order of removal detention under 8 U.S.C. § 1226. Because this injury
      can no longer be redressed by a favorable judicial decision, this issue
      is moot. See Isidor Paiewonsky Assocs., Inc. v. Sharp Properties,
      Inc., 998 F.2d 145, 151 (3d Cir.1993) (internal quotation and citation
      omitted).
Ufele, 473 Fed. Appx. at 146.

        As such, because the petitioner’s detention status has switched from pre-

final order detention pursuant to 8 U.S.C. § 1224 to post-final order detention

pursuant to 8 U.S.C. § 1331, we find that his instant petition for habeas corpus is

moot.



Date: __5/15/19__                                BY THE COURT:

                                                 s/ James M. Munley______
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




                                          6
